USCA4 Appeal: 22-4051      Doc: 24         Filed: 11/15/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4051


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER RON HILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00081-WO-1)


        Submitted: November 3, 2022                                 Decided: November 15, 2022


        Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Seth A. Neyhart, LAW OFFICE OF SETH A. NEYHART, Durham, North
        Carolina, for Appellant. Veronica Lynn Edmisten, Special Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4051       Doc: 24          Filed: 11/15/2022      Pg: 2 of 4




        PER CURIAM:

               Christopher Ron Hill began serving a five-year term of supervised release in July

        2018. In August 2021, the probation officer filed a petition alleging that Hill violated the

        terms of his supervised release by committing another federal, state, or local crime, and

        using a controlled substance. Although the district court found Hill had violated the terms

        of his supervised release by using a controlled substance, the court decided not to revoke

        Hill’s supervised release; instead, it continued him on supervision but modified the

        conditions of his supervision to include participation in a location monitoring home

        detention program. Hill seeks to appeal this order.

               While this appeal was pending, Hill committed additional violations of his

        supervised release. This time, the district court revoked Hill’s supervision and sentenced

        him to 29 months’ imprisonment, but ordered no additional terms of supervision. Hill has

        not appealed this order.

               On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), conceding that there are no meritorious issues for review, but questioning whether

        the district court erred in failing to allow Hill to allocute, disregarding Hill’s participation

        in substance abuse programs in imposing the new condition, allowing the probation officer

        to begin enforcing the location monitoring home detention condition before the entry of a

        written order, and considering the probation officer’s testimony. Counsel also suggests

        that this appeal is now moot because Hill is no longer subject to the home detention

        condition. We agree and dismiss this appeal as moot.



                                                       2
USCA4 Appeal: 22-4051       Doc: 24          Filed: 11/15/2022       Pg: 3 of 4




               Before addressing the merits of an appeal, we must first consider whether it presents

        “a live case or controversy . . . since mootness goes to the heart of the Article III jurisdiction

        of the courts.” Castendet-Lewis v. Sessions, 855 F.3d 253, 260 (4th Cir. 2017). “If an

        event occurs while a case is pending on appeal that makes it impossible for the court to

        grant any effectual relief whatever to a prevailing party, the appeal must be dismissed.”

        Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007) (cleaned up). That is because

        “federal courts have no authority to give opinions upon moot questions . . . or to declare

        principles or rules of law which cannot affect the matter in issue in the case before it.” Id.

        (internal quotation marks omitted).

               Although the procedural posture of this case is unusual, the district court did not

        intend to revoke Hill’s supervised release at the December 2021 hearing or in its January

        2022 written order. Instead, it continued Hill’s term of supervised release but imposed an

        additional condition of supervised release—the location monitoring home detention

        program. Hill violated the terms of this program (and committed other violations),

        prompting a new round of revocation proceedings. The district court then revoked Hill’s

        supervised release and imposed no additional term of supervision. Thus, Hill is no longer

        subject to the home detention condition he sought to challenge, and that condition will not

        be reimposed upon his release from his current term of imprisonment. Even if we were to

        consider the home detention condition to constitute a term of imprisonment, this appeal is

        still moot because Hill is no longer serving that sentence. See United States v. Hardy, 545

        F.3d 280, 284-85 (4th Cir. 2008).



                                                        3
USCA4 Appeal: 22-4051         Doc: 24        Filed: 11/15/2022   Pg: 4 of 4




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no grounds upon which we have jurisdiction. We therefore dismiss this appeal as

        moot. This court requires that counsel inform Hill, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Hill requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Hill.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                      4